          Case 1:20-cv-00410-RDM Document 12 Filed 03/09/20 Page 1 of 22




UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
----------------------------------------------------------------------X
STEVEN SHAW,
                           Plaintiff,                                   Docket No.: 20-cv-410

        -against-

THE HONORABLE THOMAS B. MODLY,
ADMIRAL CHRISTOPHER GRADY,
VICE ADMIRAL DEWOLFE MILLER,
REAR ADMIRAL ROY KELLEY, and
TIMOTHY C. PARLATORE, ESQ.

                           Defendants.
----------------------------------------------------------------------X




    MEMORANDUM OF LAW IN OPPOSITION TO PLAINTIFF’S MOTION FOR A
                     STAY OF PROCEEDINGS




                                                              Timothy C. Parlatore, Esq.
                                                              Defendant, Pro Se
                                                              One World Trade Center, Suite 8500
                                                              New York, New York 10007
                                                              212-679-6312
                                                              212-202-4787 Facsimile
                                                              timothy.parlatore@parlatorelawgroup.com
            Case 1:20-cv-00410-RDM Document 12 Filed 03/09/20 Page 2 of 22




                                                   TABLE OF CONTENTS


LIST OF ACRONYMS .............................................................................................................3
PRELIMINARY STATEMENT ..............................................................................................4
STATEMENT OF FACTS .......................................................................................................5
   Background............................................................................................................................5
   The Complaints......................................................................................................................7
   LT Shaw’s Dangerous Misconduct .......................................................................................9
   Accountability vs. Retaliation ...............................................................................................9
   Agency Action ......................................................................................................................10
   LT Shaw Files a Frivolous Lawsuit.....................................................................................11
   Plaintiff’s False Jurisdictional Claims Unravel, Leading to This Motion .........................12
LEGAL STANDARD ..............................................................................................................13
ARGUMENT ...........................................................................................................................15
   I. A Stay is Inappropriate Because the Proffered Administrative Remedy that Plaintiff
   Failed to Pursue is Inapplicable ..........................................................................................15
   II.   A Stay is Being Sought for an Improper Purpose, Based on a Misrepresentation of
   the Facts ...............................................................................................................................16
   III.      A Stay is Inappropriate, as Applied to the Libel Claims .........................................20
CONCLUSION .......................................................................................................................21




                                                                     1
             Case 1:20-cv-00410-RDM Document 12 Filed 03/09/20 Page 3 of 22




                                                 TABLE OF AUTHORITIES
Acquisto v. United States, 70 F.3d 1010, 1011 (8th Cir. 1995) ...................................................13
Aluminum Co. of Am. v. United States, 790 F.2d 938, 941 (D.C. Cir. 1986)...............................14
Bannum, Inc. v. Sawyer, 251 F. Supp. 2d 7 (D.D.C. 2003) ........................................................14
Bartko v. United States DOJ, 102 F. Supp. 3d 342, 349 (D.D.C. 2015)......................................13
Bartko v. United States DOJ, 898 F.3d 51, 76 (D.C. Cir. 2018) .................................................13
Career Educ., Inc. v. Dep't of Educ., 6 F.3d 817, 820 (D.C. Cir. 1993) ......................................13
Conservation Force v. Salazar, 919 F. Supp. 2d 85, 90 (D.D.C. 2013) ......................................13
FTC v. Standard Oil Co. of Cal, 449 U.S. 232, 241 (1980) ........................................................14
Hernandez v. United States, 38 Fed. Cl. 532, 536 (Ct.Fed.Cl. 1997) ..........................................13
Jobs, Training & Servs. v. East Tex. Council of Gov'ts, 50 F.3d 1318, 1324 (5th Cir. 1995) ...... 14
Meredith v. Fed. Mine Safety and Health Review Comm'n, 177 F.3d 1042, 1047 (D.C. Cir. 1999)
  ..............................................................................................................................................14
Penland v. Mabus, 78 F. Supp. 3d 484, 494 (D.D.C. 2015)........................................................13
Pratt v. Alameida, No. C 03-2536 JF (PR), 2008 U.S. Dist. LEXIS 64682 (N.D. Cal. 2008) ..... 14
remedy Jones v. FCC, No. 95-1572, 1996 U.S. App. LEXIS 26152 (D.C. Cir. 1996) ................14
Role Models Am., Inc. v. White, 317 F.3d 327 (D.C. Cir. Feb. 4, 2003)......................................14
Veldhoen v. United States Coast Guard, 35 F.3d 222, 225 (5th Cir. 1994) .................................14
Wilson v. James, 139 F. Supp. 3d 410, 433 (D.D.C. 2015).........................................................13




                                                                        2
         Case 1:20-cv-00410-RDM Document 12 Filed 03/09/20 Page 4 of 22




                                 LIST OF ACRONYMS


USFF – United States Fleet Forces Command
SECNAV – Secretary of the Navy
ASN M&RA – Assistant Secretary of the Navy for Manpower and Reserve Affairs
FNAEB – Field Naval Aviator Evaluation Board
LSO – Landing Signal Officer
IP – Instructor Pilot
ISIC – Immediate Superior in Command
IG – Inspector General
POGO – Project on Government Oversight
CDI – Command Directed Investigation
VFA – Strike Fighter Squadron




                                            3
         Case 1:20-cv-00410-RDM Document 12 Filed 03/09/20 Page 5 of 22




                                 PRELIMINARY STATEMENT

       The complaint at bar is a blatant and incompetent effort by a failed Naval Aviator, LT

Steven Shaw, to have this Court delay or prevent the U.S. Navy from ensuring both good order

and discipline, as well as safety of flight in the Naval Aviation Community. Despite the utter lack

of jurisdictional basis to bring this dispute to federal court, LT Shaw has improperly used this

Court as a forum to publicly defame several high-ranking and well-respected officers (and one

civilian attorney) while attempting to hide behind the litigation privilege. This request for a stay

only further demonstrates the meritless and improper purpose behind this lawsuit.

       This motion is a ploy by Plaintiff to avoid litigating the fact that the complaint is based on

either an intentional omission or willful blindness of the factual basis. Plaintiff’s original theory

of the case was that U.S. Fleet Forces Command (“USFF”) should be prevented from investigating

him for serious misconduct regarding the protection of classified materials, and teaching young

aviators unauthorized methods for landing on an aircraft carrier that is likely to cause death and

millions of dollars in damage, because it violated the spirit of an order from the Secretary of the

Navy (“SECNAV”) invalidating a prior investigation because of alleged improprieties. However,

Plaintiff’s complaint completely omits the fact that SECNAV’s order specifically authorizes the

USFF investigation.

       Plaintiff drafted a motion to stay the proceedings in response to being confronted on this

material omission, as well as efforts by Defendant to proceed expeditiously to discovery.

Plaintiff’s papers are predictably weak on any supporting cases or statutory provisions, as none

exist to support the relief sought.

       Perhaps the most troubling aspect of Plaintiff’s papers is that the factual basis for his claim

is unworthy of belief - that he did not know that the USFF investigation was authorized at the time



                                                 4
         Case 1:20-cv-00410-RDM Document 12 Filed 03/09/20 Page 6 of 22




he filed the lawsuit. It is unfortunate that Plaintiff’s counsel, Eric Montalvo, also chose to put his

personal credibility at issue by making materially false statements to the Court at the initial

appearance and, upon being confronted with the falsity of those statements, has explicitly refused

to honor his ethical responsibilities to correct those false statements to the tribunal.

                                      STATEMENT OF FACTS

                                              Background

        Plaintiff is a young, relatively inexperienced, F/A-18 pilot with a demonstrated track record

of retaliating against senior Navy leadership that disagree with him, and then using the media in

an attempt to publicly undermine his superior officers while falsely painting himself as the hero

that the Navy should be listening to. This pattern began around the time that he graduated from

the U.S. Naval Academy and penned a column for the Capital Gazette, complaining that the Naval

Academy had failed to rewrite their Honor system in the way that Plaintiff wanted them to.1

        LT Shaw went on to flight training and ultimately, after qualifying to fly the F/A-18C

Hornet, LT Shaw was assigned to VFA-131. Despite his limited experience, he decided to write

a white paper called “Ball Flying for F-18 Pilots,” where he espoused a completely untested,

unauthorized, and dangerous method of using an instrument called the Velocity Vector Indicator

as a primary tool for lining up an approach to land on an aircraft carrier. However, rather than

submitting his white paper to Naval Air Systems Command to test and evaluate, he instead began

sharing this document with other junior aviators who began testing his theories with near

catastrophic results.




1
      https://archive.is/20140201064011/http://www.capitalgazette.com/news/guest-column-naval-academy-honor-
concept-strays-from-roots/article_f3b4151b-da04-5df1-a047-f3e1ef525d85.html

                                                     5
          Case 1:20-cv-00410-RDM Document 12 Filed 03/09/20 Page 7 of 22




         After several scary wave-offs and one near ramp strike, the Landing Signals Officers

(“LSO”) 2 and leadership discovered that these junior aviators were dabbling in LT Shaw’s theory,

rather than following the prescribed method of carrier landings. On August 22, 2016, the air wing

LSO sent a message to the LSO School to report on LT Shaw’s activities and the potentially deadly

consequences:

                  We crushed a Hornet JO - he wrote a 9 page manifesto on velocity vector
                  gouge and ball flying. We had just found out about it, but we quickly found
                  out it was circling amongst some of the Airwing JOs. Boxxx has a video of
                  a pass from a JO in that squadron, apparently under the tutelage of the
                  manifesto-writer, that we will get to you. Not sure how Boxxx kept him off
                  the ramp - truly scary vision. Don't worry, the last page of the manifesto
                  was an appendix that calculated the angle an aircraft would have to maintain
                  to fly straight into the round down from the start (no, I'm not joking). This
                  may be the only accurate section in the entire document - but I'm not going
                  to test it out for you.

         One week later, LT Shaw was detached from VFA-131 and sent home for medical

treatment after injuring himself during an alcohol fueled port visit. However, the LSO leadership

took action to ensure that all LSOs were on the lookout to ensure that no other aviators were

following LT Shaw’s landing technique. Although they kept his identity anonymous, the incident

was reported in the September 2016 LSO newsletter, which was transmitted to all LSOs fleet wide.

         LT Shaw was next assigned as an instructor pilot at VFA-106, the fleet replacement

squadron that trains new aviators how to fly the F/A-18E/F Super Hornet. He missed the first

several months to recover from his knee injury, but once he returned to full duty, he made little to


2
  The landing signal officer’s primary responsibility is the safe and expeditious recovery of fixed-wing aircraft aboard
ship. The employment of high-performance aircraft and the necessity for all weather operations have placed ever
increasing demands on the LSO’s skill and judgment. Through training and experience, he is capable of correlating
factors of wind, weather, aircraft capabilities, ship configuration, pilot experience, etc., in order to provide optimum
control and assistance in aircraft landings. The LSO is also directly responsible for training pilots in carrier landing
techniques. In this regard, he must constantly monitor pilot performance, schedule and conduct necessary ground
training, counsel and debrief individual pilots, and certify their carrier readiness and qualification. The pilot and LSO
form a professional and disciplined team, both ashore and afloat. The LSO strives to develop the pilot’s confidence,
judgment, maximum effort, technical proficiency, and personal interest. The pilot must rely on the LSO’s experience
and ability to prepare him for optimum effectiveness as a carrier pilot.

                                                           6
        Case 1:20-cv-00410-RDM Document 12 Filed 03/09/20 Page 8 of 22




no effort to get his qualifications to serve as an Instructor Pilot (“IP”). Instead, he focused his

efforts on finding complaints that he could file against the squadron, while secretly teaching

students the same prohibited carrier landing techniques that had nearly killed his squadron mate at

VFA-131.

                                         The Complaints

       LT Shaw sought out opportunities to file complaints against his command. He searched

the list of students who had failed to qualify and reached out to the only two African Americans

on the list with an enticing offer, he would assist them with filing complaints alleging racism

against the squadron and potentially give them another shot at their dreams of becoming fighter

pilots. Although he never instructed either student (and one had left the squadron well before LT

Shaw arrived), he helped them weave a tale of racism that was completely unsupported by the

evidence and unsupported by any of the African American instructors at the squadron. When his

complaints failed to achieve the desired results, LT Shaw took these false claims to both Senator

Warner’s office and the media. Although he successfully got a profile in military.com about the

alleged racism at VFA-106, and his own fake prowess as an instructor, the investigations failed to

produce any evidence of bias in these students’ failures to perform. After the article was released,

at least one of those students admitted that he knew he was disenrolled because he had difficulty

keeping up with his peers, not because of any racism. After an investigation, it was determined

that these two students were disenrolled because of sustained substandard performance and were

unable to complete the fighter syllabus successfully. However, some of the instructors failed to

treat the students with proper dignity and respect. Changes were immediately implemented to

ensure that no future problems would occur.




                                                 7
          Case 1:20-cv-00410-RDM Document 12 Filed 03/09/20 Page 9 of 22




        Similarly, LT Shaw looked for a complaint to file targeting the LSOs, who had crushed his

dangerous carrier landing technique. He seized on a longstanding and voluntary tradition of “bottle

bets,” whereby students could make friendly bets with their LSO instructors on whether they would

pass their qualifications. LT Shaw manufactured claims that he had been approached by several

students to complain and that he had attempted to discuss the matter with several instructors to

correct it, but without avail. Both of these claims are false, as LT Shaw acted alone and made no

efforts to give the command the opportunity to correct any improprieties. Although he had the

option to remain anonymous, LT Shaw elected to become the named complainant.

        Unfortunately for LT Shaw, the Inspector General found “that the allegation involves a

command matter for which ISIC oversight and resolution, rather than IG inquiry, is appropriate.”

Thereafter, the command took positive actions to ensure that the traditional practice was reigned

in and made clear that it was an optional exercise, thus ensuring that it was conducted legally and

ethically. LT Shaw refused to accept that his efforts to attack the LSO community3 had failed to

produce the retaliatory results he sought, so he brought the matter to Senator Warner’s office to

escalate an already resolved matter. Eventually, Commander of Naval Air Forces put out a

message to cease all bottle bets. Thereafter, LT Shaw revealed himself to the command as the

complainant.

        LT Shaw pushed these complaints for the sole purpose of attacking the command and

particularly the LSOs, while ensuring that everyone knew that he was behind them so that he could

use whistleblower protected status to immunize himself from any accountability.




3
 It is important to understand that carrier landing training is a matter that LT Shaw had absolutely no involvement
with. As he never tried to become an LSO, he is ineligible from even becoming qualified to teach carrier landings.
He therefore was not involved in any of the carrier landing training or execution and was not present or involved in
any of the bottle bet activities.

                                                         8
        Case 1:20-cv-00410-RDM Document 12 Filed 03/09/20 Page 10 of 22




                                LT Shaw’s Dangerous Misconduct

        Throughout his tour at VFA-106, LT Shaw made little effort to get qualified to teach any

phase of instruction. Rather than spending time getting qualified to teach the approved syllabus,

he devoted his efforts to creating an entirely new syllabus, spending hundreds of hours drafting

papers, exercises, presentations, videos, and drawings. Much of the techniques included in his

syllabus are unproven, overly simplistic, or downright dangerous ways to fly the Super Hornet.

The centerpiece of his unauthorized curriculum is, of course, the dangerous carrier landing

techniques that had almost killed his shipmate at VFA-131. However, rather than submit this

syllabus through the proper channels of the Navy for review and potential approval to be used as

part of the official syllabus, LT Shaw concealed these lessons from all the qualified instructors and

aviators. Instead, he secretly provided it to the impressionable and inexperienced students.

        In addition to providing unauthorized and dangerous training to students, while he, himself

was unqualified to work as an instructor, LT Shaw began sneaking a camera into the simulator

building to film himself performing experimental maneuvers in the simulator. This is highly

illegal, as the simulator building is a secure facility that houses classified materials.

                                   Accountability vs. Retaliation

        When squadron leadership stepped in to try to hold LT Shaw accountable and ensure that

his actions did not result in student deaths, LT Shaw filed several more Inspector General

Complaints claiming retaliation. Unfortunately, the case was assigned to a disgruntled former

Naval Flight Officer and inept investigator, David Ursini, who conducted an extraordinarily

incompetent investigation. Despite a complete lack of evidence supporting LT Shaw’s claims and

a mountain of exculpatory material, Mr. Ursini wrote a report concluding that LT Shaw had been

retaliated against by his squadron leadership.



                                                   9
        Case 1:20-cv-00410-RDM Document 12 Filed 03/09/20 Page 11 of 22




       AS discussed more fully in the complaint filed against Mr. Ursini, which was included as

Exhibit 3 to Plaintiff’s Motion for a Preliminary Injunction, this report failed to properly address

the issue of causation. It is undisputed that LT Shaw made protected communications and it is

undisputed that there were adverse personnel actions taken against him. There is no evidence that

these two situations are linked, as the adverse personnel actions all required based on squadron

leadership’s obligation to ensure safety of flight and to address misconduct by LT Shaw unrelated

to his protected communications. Rather, the actions taken were authorized and lawful, pursuant

to subparagraph (b)(2)(C) to 10 USC § 1034:

               Nothing in this paragraph shall be construed to limit the ability of a
               commander to consult with a superior in the chain of command, an inspector
               general, or a judge advocate general on the disposition of a complaint
               against a member of the armed forces for an allegation of collateral
               misconduct or for a matter unrelated to a protected communication. Such
               consultation shall provide an affirmative defense against an allegation that
               a member requested, directed, initiated, or conducted a retaliatory
               investigation under this section.

       At this point, the squadron leadership hired civilian attorney, Defendant Timothy Parlatore,

to represent them. A rebuttal submission was prepared that eviscerated Mr. Ursini’s report, leading

the Marine Corps to file a Report of No Misconduct against the Executive Officer of VFA-106,

LtCol Nesbitt. The original squadron commander, CDR Weyenberg was given a Non-Punitive

Letter of Caution, while the commander who replaced him, CDR Scott was completely exonerated.

                                         Agency Action

         Undeterred, LT Shaw pushed his case to Congress, where he deceived Congresswoman

Elaine Luria to write to the Secretary of the Navy demanding that LT Shaw be put back on flight

status. He also deceived other elected officials and non-profit, Project on Government Oversight

(“POGO”) to advocate on his behalf.




                                                10
        Case 1:20-cv-00410-RDM Document 12 Filed 03/09/20 Page 12 of 22




       Ultimately, under the political pressure that LT Shaw had brought to bear, the Assistant

Secretary of the Navy for Manpower and Reserve Affairs (“ASN M&RA”) issued an order blindly

accepting the obviously deeply flawed findings of Mr. Ursini, without making any effort to hear

the other side of the story. He ordered that LT Shaw’s service record be sanitized of all adverse

effects of his misconduct and that the squadron leadership be evaluated for whether their retirement

should be reduced as a result. ASN M&RA gave LT Shaw everything that he wanted, except for

one thing. He set parameters to limit the scope of any re-investigation of LT Shaw, while LT Shaw

wanted him to prohibit the Navy from ever investigating him or holding him accountable for

placing lives at risk and potentially compromising classified materials.

                              LT Shaw Files a Frivolous Lawsuit

       In a desperate effort to delay or avoid the investigation into his misconduct, LT Shaw has

filed the instant lawsuit. His complaint contains numerous material misstatements of fact and

incomprehensible legal claims.

       One of the most offensive and malicious aspects of the complaint is LT Shaw’s

opportunistic claims of a racist conspiracy. Knowing the stigma and potential publicity that

attaches to one who is branded a racist, LT Shaw intentionally and falsely presents the complaint

as a tale of racism in VFA-106 and in Naval Aviation. While there is room for improvement in

certain areas, the tale of racism told by LT Shaw is wholly invented. In fact, the investigations

revealed that none of the African American instructors concurred with LT Shaw’s claims about

racism at VFA-106.

       These outrageously false claims were made as part of LT Shaw and his attorney’s

despicable efforts to use this lawsuit as a publicity stunt. LT Shaw attempted to have this case

reported in the media and even brought a publicist with him to Court at the initial appearance on



                                                11
         Case 1:20-cv-00410-RDM Document 12 Filed 03/09/20 Page 13 of 22




the preliminary injunction. After the Navy Times did report on the case, Plaintiff’s counsel posted

the article on his firm’s website and promoted the article on social media with the hashtag #racism.

        In an effort to silence the opposition, LT Shaw also sued the civilian attorney representing

his squadron leadership on an inept libel theory, while moving for a preliminary injunction seeking

a prior restraint on both the attorney’s First Amendment rights, as well as to prevent him from

advocating on his clients’ behalf.

        During the oral arguments on this preliminary injunction, LT Shaw’s attorney, Eric

Montalvo, made several material misrepresentations to the Court. For example, Mr. Montalvo told

the Court a story about how he had cross-examined LtCol Nesbitt at a prior administrative hearing

when, in fact, there was no such cross-examination. He also falsely claimed that LT Shaw had

received a Navy Achievement Medal for teaching his dangerous carrier landing technique, when

the citation clearly shows this to also be untrue.4

            Plaintiff’s False Jurisdictional Claims Unravel, Leading to This Motion

        Among the many misstatements in the complaint is the claim that Navy leadership, by

initiating an investigation against him, has violated the spirit of ASN M&RA’s order invalidating

all actions that had been taken against him, while ignoring the fact that ASN M&RA explicitly

authorized the second investigation.

        On February 20, 2020, Defendant Parlatore sent an email to Plaintiff’s counsel, saying:

                 In your APA claims, you alleged that “The initiation of a second CDI, after
                 the first CDI covering the exact same scope had been ordered set aside by
                 Defendant Modly, is not only in direct contradiction to Defendant Modly's
                 orders, but is arbitrary, capricious, and an abuse of discretion.” The
                 inclusion of this passage is odd, considering the actual content of ASN
                 Slavonic’s order. I also note that, although you had a copy of ASN

4
 These issues will be more fully briefed for the Court in the upcoming motion for sanctions, pursuant to Fed.R.Civ.P.
11, however, they are included briefly here both to complete the statement of facts, as well as to provide the Court
with a frame of reference when evaluating Plaintiff’s false claims that they did not know of the contents of ASN
M&RA’s letter at the time of filing.

                                                        12
         Case 1:20-cv-00410-RDM Document 12 Filed 03/09/20 Page 14 of 22




                Slavonic’s letter, which was an exhibit to my letters to the congressional
                reps, you chose to rely on an email from Warner’s office instead, which
                failed to mention that ASN Slavonic’s letter specifically authorizes the
                second CDI, designates USFF as the convening authority for the second
                CDI, defines the scope and imposes certain restrictions on that
                investigation.

         Upon being confronted with the fact that Plaintiff’s entire jurisdictional claim to bring this

matter to Court was based on a misrepresentation of the Order, Plaintiff refused to engage in

discussions about dismissing this frivolous action and instead chose to file a motion to stay.

                                       LEGAL STANDARD

         Plaintiff seeks to stay these proceedings based on his claim that he has failed to exhaust

administrative remedies. There are no applicable statutory provisions for this request and case

research does not reveal a single case where a Plaintiff sought a stay, over defendants’ opposition,

in an effort to cure their own failure to exhaust administrative remedies. Instead, the case law

primarily focuses on whether such a failure should result in a dismissal.

         5 U.S.C. § 704 only permits judicial review of a “final agency action.” As Judge Mehta

wrote:

                There can be little doubt that, where Congress and the DOD have developed
                such a comprehensive scheme to address allegations of retaliatory conduct,
                an aggrieved member of the military, like Plaintiff, must first exhaust
                administrative remedies before coming to federal court and seeking review
                under the APA.

Wilson v. James, 139 F. Supp. 3d 410, 433 (D.D.C. 2015); see also Hernandez v. United States,

38 Fed. Cl. 532, 536 (Ct.Fed.Cl. 1997)(concluding that the MWPA “affords members of the armed

forces solely administrative remedies”); Acquisto v. United States, 70 F.3d 1010, 1011 (8th Cir.

1995); Career Educ., Inc. v. Dep't of Educ., 6 F.3d 817, 820 (D.C. Cir. 1993) (requiring exhaustion

“in order to give the Department's top level of appeal an opportunity to place an official imprimatur

on the Department's interpretation of its regulations before it is reviewed by a federal court”);

                                                  13
        Case 1:20-cv-00410-RDM Document 12 Filed 03/09/20 Page 15 of 22




Penland v. Mabus, 78 F. Supp. 3d 484, 494 (D.D.C. 2015) (holding with respect to the MWPA

that, “when Congress has established a specific form of redress, it precludes alternative fora”);

Conservation Force v. Salazar, 919 F. Supp. 2d 85, 90 (D.D.C. 2013) (stating that “if the APA

and/or an agency rule provides for a review process, an aggrieved party must exhaust that process

before seeking judicial review”).

       Plaintiff cites to dicta in Bartko v. United States DOJ, 102 F. Supp. 3d 342, 349 (D.D.C.

2015) for the proposition that “courts typically stay judicial proceedings pending the outcome of

the administrative-appeal process out of concerns for maximizing judicial economy.” However,

the Court in Bartko, which was examining the denial of a FOIA public interest fee waiver, declined

to stay the proceedings ruling that the Plaintiff was not entitled to a fee waiver. Interestingly, the

D.C. Circuit then reversed, ruling that Plaintiff was entitled to a public interest fee waiver, all of

which was litigated without either exhaustion of administrative remedies or a stay. Bartko v.

United States DOJ, 898 F.3d 51, 76 (D.C. Cir. 2018).

       Stays are only appropriate for failure to exhaust administrative remedies in cases where

the parties agree to a stay. Absent that agreement, dismissal is the appropriate remedy Jones v.

FCC, No. 95-1572, 1996 U.S. App. LEXIS 26152 (D.C. Cir. 1996)(granting Defendant’s motion

to dismiss for failure to exhaust administrative remedies and denying Plaintiff’s motion to stay as

moot); Pratt v. Alameida, No. C 03-2536 JF (PR), 2008 U.S. Dist. LEXIS 64682 (N.D. Cal.

2008)(denying Plaintiff’s motion for a stay and dismissing the case for failure to exhaust

administrative remedies).

       Moreover, a decision to authorize an investigation is not reviewable by the U.S. District

Court. As Judge Walton explained in Bannum, Inc. v. Sawyer, 251 F. Supp. 2d 7 (D.D.C. 2003):

               When agency action is considered final under the APA is well established
               in the law. In determining finality, the question the Court must ask is

                                                 14
         Case 1:20-cv-00410-RDM Document 12 Filed 03/09/20 Page 16 of 22




                  whether the agency has imposed an obligation, denied a right, or fixed some
                  legal relationship. It is clear that generally an investigation is not a
                  definitive statement of position but only represents a threshold
                  determination that further inquiry is warranted. Thus, an agency's initiation
                  of an investigation [in and of itself] does not constitute final agency action.
                  As noted by the Fifth Circuit in Jobs, Training, “an attack on the authority
                  of an agency to conduct an investigation does not obviate the final agency
                  action requirement. Normally, the plaintiff must await resolution of the
                  agency's inquiry and challenge the final agency decision.

         Id. At 11, quoting Role Models Am., Inc. v. White, 317 F.3d 327 (D.C. Cir. Feb. 4, 2003);

Meredith v. Fed. Mine Safety and Health Review Comm'n, 177 F.3d 1042, 1047 (D.C. Cir. 1999);

FTC v. Standard Oil Co. of Cal, 449 U.S. 232, 241 (1980); Jobs, Training & Servs. v. East Tex.

Council of Gov'ts, 50 F.3d 1318, 1324 (5th Cir. 1995); Veldhoen v. United States Coast Guard, 35

F.3d 222, 225 (5th Cir. 1994)); see also Aluminum Co. of Am. v. United States, 790 F.2d 938, 941

(D.C. Cir. 1986)(“It is firmly established that agency action is not final merely because it has the

effect of requiring a party to participate in an agency proceeding”)

                                                  ARGUMENT

        I.       A Stay is Inappropriate Because the Proffered Administrative Remedy that
                                  Plaintiff Failed to Pursue is Inapplicable

         Plaintiff desires a stay so that he can pursue an appeal with the Secretary of Defense

(“SECDEF”), pursuant to 10 U.S.C. §1034(h).                       However, the desired appeal is entirely

inapplicable since ASN M&RA already ordered all the relief Plaintiff could possibly seek, and the

only portion that Plaintiff is not satisfied with is unappealable.

         Under 10 U.S.C. §1034(f), upon the submission of a report from the Inspector General that

substantiates 5 a claim of restriction or retaliation, a service secretary “shall determine whether

corrective or disciplinary action should be taken” and, if the substantiated claim was for retaliation,



5
 Oddly, the statute presumes that the determinations of the Inspector General are infallible and provides little to no
discretion for a service secretary.

                                                          15
          Case 1:20-cv-00410-RDM Document 12 Filed 03/09/20 Page 17 of 22




a service secretary is required to correct the record of any prohibited adverse personnel actions.

Subsection (h) gives the whistleblower the opportunity to appeal to the SECDEF if they are not

satisfied with either the “corrective or disciplinary action.”

          The portion of ASN M&RA’s letter that Plaintiff now claims he wants to appeal is

unappealable, as the statute only provides that option for “corrective or disciplinary action.”

Plaintiff disagrees with ASN M&RA’s order to limit the scope and ensure neutrality in any

subsequent investigation into the misconduct of LT Shaw. However, these ordered prophylactic

measures are to protect LT Shaw and are neither disciplinary nor corrective in nature.

          Essentially, LT Shaw is advancing a theory that because he was able to convince an inept

investigator to submit a deeply flawed report of retaliation, the Navy should be prohibited from

trying to find out the truth about whether LT Shaw is teaching dangerous techniques that are likely

to cause death, as they nearly did at VFA-131. Our Navy leadership would be derelict in their

duties if they were aware of this significant safety risk and blindly put LT Shaw back on flight

status without conducting a new and neutral investigation.



    II.       A Stay is Being Sought for an Improper Purpose, Based on a Misrepresentation
                                               of the Facts

          The factual basis for this application is that Plaintiff claims to have been unaware that ASN

M&RA authorized USFF to conduct a second investigation. However, this claim is belied by both

the exhibits to Plaintiff’s motion for a Preliminary Injunction, media reports about this case, and

even the exhibits to the motion for a stay.

          Simultaneous to filing the complaint, Plaintiff filed a motion for a preliminary injunction,

which contained several exhibits. One of those exhibits was a letter Defendant Parlatore wrote to

Congresswoman Elaine Luria (D-VA). In this letter, which Plaintiff included as an exhibit,

                                                   16
        Case 1:20-cv-00410-RDM Document 12 Filed 03/09/20 Page 18 of 22




Defendant Parlatore laid out explicitly all the facts that Plaintiff now claims to have been ignorant

of:

               Although ASN M&RA provided that a new investigation could be done, he
               set restrictive parameters on any such investigation, effectively influencing
               the outcome to LT Shaw’s benefit. First, he completely removed the Naval
               Aviation community from the process, giving sole authority to initiate an
               investigation to USFFC (currently commanded by a Surface Warfare
               Officer) and preventing any Aviator or Naval Flight Officer from being
               assigned to assist in the investigation.

               Moreover, Assistant Secretary Slavonic has directed actions that are
               intended to influence any witness statements by directing that they “must
               be informed that any previous statements made by them for the purposes of
               the CDI will not be used in the CI.” As it has become common knowledge
               that ASN M&RA has reversed all actions as they relate to LT Shaw, this
               admonition is likely to send an inappropriate message to witnesses that
               since Assistant Secretary Slavonic didn’t like the results of the CDI, he
               would like them to change their statements. If he were truly looking for
               witnesses to tell the truth, perhaps a more appropriate admonition would be
               to say that “investigators should request witnesses tell the full and truthful
               story, even if they believe they have already told it to the CDI investigator.”

               Finally, Assistant Secretary Slavonic has improperly restricted the scope of
               any inquiry that USFFC may order to “(1) Whether LT Shaw, without
               authorization, recorded F/A-18 TOFT training sessions; and (2) Whether
               LT Shaw was conducting unauthorized training (such as Velocity Vector),
               or was otherwise training outside of phase.”

Docket 2-5, p. 12-13.

       Given that the above language was included in the papers that Plaintiff submitted to the

Court contemporaneously with filing the complaint, it defies credulity for Plaintiff to now claim

that “At the time Lt. Shaw commenced this lawsuit, he was still unaware that ASN (M&RA) had

authorized the second command directed investigation.”

       In his moving papers, LT Shaw completely glosses over this fact, attempting to blame

POGO for only forwarding him Defendant Parlatore’s letter to Rep. Luria, but not the exhibits.

However, Fed.R.Civ.P. 11 requires that an attorney make a reasonable inquiry prior to filing papers



                                                 17
        Case 1:20-cv-00410-RDM Document 12 Filed 03/09/20 Page 19 of 22




with the Court. Plaintiff’s exhibits and arguments demonstrate that absolutely no such effort was

ever made:

       a. Despite clearly maintaining regular contact with Rep. Luria’s office, Plaintiff has not

             submitted any documents showing an effort to get the full letter and enclosures from

             her office.

       b. Plaintiff chose not to include as exhibits any of the emails with POGO, which would

             theoretically support the claim that the exhibit was withheld until February 20, but

             likely contradict their claims. Certainly, Plaintiff made no efforts to ask POGO to

             provide the exhibits prior to filing the lawsuit.

       c. Counsel for the Plaintiff never made an effort to communicate with Defendant Parlatore

             prior to filing, either to try to discuss the alleged libel statements or to ask for a copy

             of the documents.

       d. The exhibits provided by Plaintiff demonstrate that no effort was made to learn the

             contents of ASN M&RA’s letter from USFF.

       This last point warrants further discussion, as Plaintiff has included several exhibits with

seemingly no relevance to the motion for a stay, other than as a vehicle to publish defamatory

statements about Defendant Parlatore’s clients. Plaintiff attempts to justify their inclusion with

the obtuse statement:

                 As reflected in PE 3 (page 2) and PE 5, undersigned counsel continually
                 pursued the scope and authority behind the second command directed
                 investigation and was simply informed by Navy personnel that “US Fleet
                 Forces convened the investigation” not that ASN (M&RA) had authorized
                 its conduct and scope and at no time provided the supporting Letter.

       However, this weak-kneed justification is belied by comparing the contents of those

communications to the claims Plaintiff has made in his complaint. Plaintiff has filed a lawsuit



                                                   18
        Case 1:20-cv-00410-RDM Document 12 Filed 03/09/20 Page 20 of 22




alleging that the commencement of the investigation by USFF was “in direct contradiction” to

ASN M&RA’s order. Yet, in all of Plaintiff’s efforts to convince USFF to stop their investigation,

this issue was never raised. If Plaintiff truly believed that it was “in direct contradiction” to ASN

M&RA’s order, that would have been the first argument raised. On information and belief,

Plaintiff never raised this argument with USFF because it was never an issue. It only became an

issue when Plaintiff needed to concoct a jurisdictional basis to bring this frivolous case to the U.S.

District Court.

       If there was any remaining doubt on this issue, one has only to read the Navy Times article

about this lawsuit to see that, not only was ASN M&RA’s decision about the second investigation

reported in the media, but Mr. Montalvo, counsel for the Plaintiff, even commented on it:

                  Fleet Forces got roped into Montalvo’s lawsuit because Slavonic took the
                  investigation into Shaw’s alleged misconduct out of the hands of naval
                  aviators and gave it to Adm. Grady’s Norfolk-based command.

                  He tasked Grady’s Fleet Forces solely with determining if Shaw unlawfully
                  recorded simulator sessions or conducted unauthorized training, including
                  the allegedly dangerous Velocity Vector techniques, to students.

                  To Montalvo, however, this supposedly new “clean investigation” isn’t
                  clean at all because it still has the dirty fingers of the Navy all over it and
                  he wants it stopped.

       After publication, counsel for the Plaintiff published a copy of the article on their website

and promoted it through their social media accounts. It is impossible for Plaintiff’s counsel to still

credibly maintain that they did not know, unless he is admitting that they willfully violated

Fed.R.Civ.P. 11’s requirements to conduct a reasonable inquiry.

       The evidence demonstrates that Plaintiff’s motion for a stay is being presented primarily

to avoid having to immediately dismiss the case outright. When presented with the undeniable

fact that the entire jurisdictional basis of this case is based on a deliberate misrepresentation,



                                                    19
        Case 1:20-cv-00410-RDM Document 12 Filed 03/09/20 Page 21 of 22




voluntary dismissal is the only appropriate and ethical choice for Plaintiff. However, this would

not serve LT Shaw’s improper purpose of delaying the investigation into his misconduct.

                  III.    A Stay is Inappropriate, as Applied to the Libel Claims

       Plaintiff has leveled serious charges of dishonesty against Defendant Parlatore, a prominent

attorney and Naval Academy graduate with an impeccable record for honesty.                  Although

Defendant Parlatore has moved aggressively to begin discovery, Plaintiff is predictably resisting

those efforts. The instant motion for a stay serves no legitimate purpose, as to the libel claims, and

Defendant Parlatore has a legitimate interest in moving expeditiously to clear his name of these

false claims.

       Plaintiff’s motion relies on the argument that “judicial economy will be maximized in this

case through a stay,” however Plaintiff has failed to articulate how that stay would apply to the

libel claims. Even if LT Shaw’s desired administrative appeal were somehow successful, the libel

claims would remain to be litigated, as any administrative decision by the SECDEF will have no

effect on these claims. All of the discovery and motion practice that Defendant Parlatore wants to

move forward with now will still have to be conducted, regardless of SECDEF’s decision and, as

such, a stay will actually have the opposite effect of prolonging these proceedings and increasing

the strain on judicial resources.

       Plaintiff has failed to articulate a legitimate interest that he has in a stay, that would

outweigh Defendant Parlatore’s interest in ensuring an expeditious resolution of these claims.

Moreover, a stay would reward LT Shaw’s frivolous behavior by prolonging the negative effects

of his baseless allegations on Defendant Parlatore’s legitimate efforts to advocate on behalf of his

clients, who are fighting to save their careers against LT Shaw’s baseless attacks in other forums.




                                                 20
        Case 1:20-cv-00410-RDM Document 12 Filed 03/09/20 Page 22 of 22




                                        CONCLUSION

       For all the reasons stated herein, Plaintiff’s motion for a stay should be denied, together

with such other and further relief, as the Court deems appropriate

Dated: March 9, 2020
       Falls Church, Virginia



                                             Respectfully submitted,



                                             Timothy C. Parlatore, Esq.
                                             Defendant, Pro Se
                                             Parlatore Law Group, LLP
                                             One World Trade Center, Suite 8500
                                             New York, New York 10007
                                             212-679-6312
                                             212-202-4787 Facsimile
                                             timothy.parlatore@parlatorelawgroup.com


CC:    All Counsel Via ECF




                                                21
